873 F.2d 240
UNITED STATES of America, Plaintiff-Appellee,v.John L. MOLINARO, Defendant-Appellant.
No. 89-50140.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 26, 1989.Decided April 26, 1989.

Steven E. Zipperstein, Asst. U.S. Atty., U.S. Attys. Office, Los Angeles, Cal., for plaintiff-appellee.
Gerald Vincent Scotti, Beverly Hills, Cal., for defendant-appellant.
Appeal from the United States District Court for the Central District of California;  David V. Kenyon, U.S. District Judge, Presiding.
Before WALLACE, ALARCON and NORRIS, Circuit Judges.

ORDER

1
Because the government failed to move for appellant's pretrial detention at his first appearance, appellant's motion for revocation of the district court's detention order is granted.  See 18 U.S.C. Sec. 3142(f).  The district court order is reversed.  The case is remanded to the district court to impose appropriate conditions of release.


2
The mandate shall issue forthwith.  An opinion will follow [For opinion see 876 F.2d 1432].